Ludeling, C. J.
In 1869 the plaintiff was married to C. M. Barrow, the defendant in execution. Just before their marriage they entered into a marriage contract in which it was stipulated that the plaintiff should retain the control and administration of her property, and it was particularly stipulated that “the Blackwater plantation and its revenues should in no manner be subject to the debts of the husband.” In 1874, under an execution against C. M. Barrow, ten bales of cotton and two horses were seized as his property. The plaintiff enjoined the sale, claiming that the cotton was raised on the Blackwater plantation, and that the horses were purchased with her money for the use of the place, to which they were attached.
The injunction was dissolved with damages on the ground that the *344cotton and horses belonged to the community of acquets and gains. The plaintiff appealed.
The evidence shows that the cotton was raised on the Blackwater plantation, and that the mare was bought for the use of the place with the means of the wife, and the other horse was the foal of said mare, raised on the place. The question for decision is, was the Blackwater plantation, or the cotton raised on it, community %
We think not. By the marriage contract the community was modified so as to exclude the Blackwater plantation and its fruits from the community. This was permitted by article 2421 C. C. The horses were by destination a part of the Blackwater plantation.
It is therefore ordered that the judgment of the lower court be annulled, and that there be judgment perpetuating the injunction, with costs of both courts.
Rehearing refused.